Per Curiam:

Upon the showing made the court is of the opinion that the order made by the district court did not amount to a disbarment or suspension of the attorney, or to a denial of his right to be heard upon a formal application for a change of venue or for the selection of a judge pro tem. to try his cases. It can not be known at this time when a judgment will be reached in the disbarment case, but it is evident that the interval will be so considerable that no proceedings in the district court should be held in abeyance to await the result in that matter.
The application for a writ of mandamus is denied.